DETAILED ACTION

Status of Claims
This Office Action is in reply to the amendments/remarks filed on 03 December 2021.
Claims 1-9 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindsay (US 2010/0164957 A1) in view of Morgenstern (US 2008/0189189 A1) in view of Gerace et al (US 2007/0118802 A1, hereinafter “Gerace”) in view of Nasirifard et al (US 20100299717 A1, hereinafter “Nasirifard”).
Claim 1: Lindsay discloses a system configured to host a social network, the system comprising:
a server configured to host webpages that define views of the social network, and to transmit the webpages to client computing platforms that request the webpages over a network, the server being configured to execute computer program modules, the computer program modules comprising (see Fig. 5, see at least P[0036]: social network environment, the web server 220 serves web pages): 
an entity profile module configured to manage a set of entity information for each entity in a set of entities (see P[0022]: As illustrated in FIG. 1, the social networking website 100 maintains a number of objects for the different kinds of items with which a member may interact on the website 100. In one example embodiment, these objects include member profiles 105, group objects 110, event objects 115, transaction objects 125 (respectively, hereinafter, groups 110, events 115, and transactions 125). In one embodiment, an object is stored by the website 100 for each instance of its associated item. For example, a member profile 105 is stored for each member who 
a profile management module configured to provide a user interface comprising a set of profile management elements to enable an entity to manage a set of entity information associated with the entity including a set of default privacy levels (see P[0034]: profile of members, P[0037]: privacy settings); 
an association module configured to maintain associations between entities based in part on association information stored in the set of entity information for each entity (see P[0034]: The website 100 further stores data describing one or more relationships between different members); 
an entity wall module configured to assemble webpages defining views of walls associated with individual entities (see P[0037]: The wall application 225 is an application provided by the social networking website that allows members to post messages for other members. A member can post on his or her own wall, as well as walls of the member's friends); 
and wherein the entity profile module, the profile management module, the association module, and the entity wall module are configured such that when a transmitting entity makes a posting on a wall of a receiving entity, the posting is only visible in webpages defining a view of the wall of the receiving entity where a viewing entity provided with the view is permitted access to the posting based on (i) the set of default privacy levels associated with the receiving entity (see P[0037]: a member can post on his or her own wall, as well as walls of the member's friends. Any friend of a member or a friend of a friend of the member or any member of the social network can see what is written on the member's wall depending on the privacy settings of the member an association between the receiving entity and the viewing entity).
Lindsay does not expressly disclose where a viewing entity provided with the view is permitted access to the posting based on a privacy level associated with the posting but Morgenstern teaches where a viewing entity provided with the view is permitted access to the posting based on a privacy level associated with the posting (see P[0078]: The privacy buttons 650 are configured to permit the user 102A to select a method for delivery of the gift 645, i.e., "Publicly" or "Privately." For example, when the gift 645 is delivered "Publicly" the gift may be added to a profile 200 belonging to the recipient user 102B, and the text message 635 in the message window 630 may be posted to the wall 290 in the profile 200 for other users 102C to read. Alternatively, when the gift 645 is delivered "Privately" to the profile 200 for the recipient user 102B, the text message 635 in the message window 630 may be visible only to the recipient user).
Therefore, it would have been obvious to one of ordinary skill in the art to include in the privacy setting of Lindsay, a viewing entity provided with the view is permitted access to the posting based on a privacy level associated with the posting as taught by Morgenstern in order to gain the commonly understood benefits of limiting exposure of an individual’s private information.
Lindsay discloses a member can post on his or her own wall, as well as walls of the member's friends. Any friend of a member or a friend of a friend of the member or any member of the social network can see what is written on the member's wall depending on the privacy settings of the member an association between the receiving entity and the viewing entity (see P[0037]). However, Lindsay and Morgenstern do not expressly disclose  a determined level of association between the receiving entity and the viewing entity, the level of association having been requested by the viewing entity and approved by the receiving entity, a determined level of association between the transmitting entity and the viewing entity, the level of association having been requested by the viewing entity and approved by the transmitting entity however, Gerace teaches a determined level of association between the receiving entity and the viewing entity, the level of association having been requested by the viewing entity and approved by the receiving entity, a determined level of association between the transmitting entity and the viewing entity, the level of association having been requested by the viewing entity and approved by the transmitting entity (see Fig. 8A. Table 1c, P[0050]: Request for a connection between two members is made by one member sending a connection invitation to another member (or non-member). New connection must be accepted by invited parties to the connection. When accepting, the invited party has the option to "also subscribe to this (the inviting) member.” P[0091]: the invention software 92 enables the author-user to limit the readership audience of the particular authored piece 29 as illustrated in FIG. 3c and the bottom of FIG. 3d. For example, the author-user is able to select categories of readers such as friends, family, generic or other arbitrary groupings, including degrees of separation by such associations, or to specific or individual users, and make his article available to just those users identified. The author may also make his work available to anyone who has registered as a member of the Website/system 100, or to anyone using the global computer network. P[0093]: Users are also allowed to establish connections of different types with their family, friends and work colleagues that allow them to see (at 76, FIG. 4a) material written by these connections. Connection operation 31 supports this function. Examiner equates author to transmitting entity since the author is posting content on a network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the privacy settings of postings of Lindsay, and Morgenstern the level of association having been requested and approved by users as taught by Gerace because it enables the author-user to specify circulation reach of the authored work (Gerace, P[0093]).
Lindsay, Morgenstern, and Gerace do not expressly disclose a determined level of association meeting or exceeding a predetermined level of association between the receiving entity and the viewing entity, and meeting or exceeding a predetermined level of association between the transmitting entity and the viewing entity but Nasirifard teaches (see P[0089]: A Person may opt-out, for himself/herself or his/her contacts, of being included in the shortest path algorithm. In other words, a Person can control the scope of resources that are shared with friends of friends through friends via Distance. P[0104]: Alice defines the following policies. [0105] policy1: (mustSee); (collaborateWith:2); Read. This policy gives Read access of all resources that have been annotated as mustSee, to people that have maximum distance of 2 (i.e. connections of connections) to Alice, and have been annotated as collaborate With (i.e. a term which originated from a vocabulary). P[0144] Alice has Read and Revise access to file2.ppt via Bob, because file2.ppt is accessible to Bob's contacts that have been annotated as student and who have a maximum distance of one or two to Bob. Alice fulfills this policy. The distance is a parameter that was used by Bob to tune the actions in the policy. [0148] Paul may gain Read access to www.resource2.com via Alice, as he has been annotated with an annotation (i.e. friend) which has been tuned by an attribute and an implicit value).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the privacy settings of postings of Lindsay, Morgenstern and Gerace, a determined level of association meeting or exceeding a predetermined level of association between the receiving entity and the viewing entity, and meeting or exceeding a predetermined level of association between the transmitting entity and the viewing entity as taught by Nasirifard because it would “enable users to define different access control policies for various actions” (Nasirifard, P[0029]).
Claim 2: The combination of Lindsay, Morgenstern, Gerace and Nasirifard discloses the claimed invention as applied to claim 1 above. Lindsay further discloses wherein the posting further comprises an indication of the transmitting entity as the source of the posting (See Fig. 5: wall post, “Ellen…wrote”).
Claim 3: The combination of Lindsay, Morgenstern, Gerace and Nasirifard discloses the claimed invention as applied to claim 2 above. Morgenstern further teaches wherein the indication of source is visible to the viewing entity based on a privacy setting associated with the posting (see Fig. 12, P[0078]).
Claim 6: The combination of Lindsay, Morgenstern, Gerace and Nasirifard discloses the claimed invention as applied to claim 1 above. Morgenstern further teaches a categories module configured to manage a set of content on the views of walls associated with individual entities based on categories associated with the content (see Fig. 2, P[0052]: menu field, P[0053]: the menu field 210 includes links to various webpages such as links to groups).
Claim 7: The combination of Lindsay, Morgenstern, Gerace and Nasirifard discloses the claimed invention as applied to claim 6 above. Morgenstern further teaches wherein the categories module is further configured to manage groups of entities by associating individual entities within the groups of entities based on one or more associated categories; and the association module is further configured to maintain associations between entities based in part on the groups of entities and the categories (see Fig. 2, P[0049]: a social network environment 100 includes a segmented community, such as a separate, exclusive or semi-exclusive subset of the social network environment 100, or social network environment 100 wherein only users 102 who are authenticated segmented community members may access and interact with other members of their respective segmented community. According to various embodiments, one or more social networks, i.e., groupings of users, are provided for each user 102 within the social network environment).


Claims 4, 5, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindsay/Morgenstern/ Gerace/Nasirifard as applied to claim 1 above, and further in view of Huang et al (US 2011/0161987 A1, hereinafter “Huang”).
Claim 4: The combination of Lindsay, Morgenstern, Gerace and Nasirifard discloses the claimed invention as applied to claim 1 above. Lindsay, Morgenstern, Gerace and Nasirifard do not expressly disclose the following limitations but Huang teaches a ratings module configured to provide a set of user interface elements in the webpage defining the view of the wall to enable the viewing entity to rate the posting (see P[0031]: A new event associated with a user A can include a response/comment or interaction (including indications of likes /dislikes) by a user B on any of the following: photos, videos, or other content posted by the user A, status updates for the user A, the user A's wall, homepage, or profile).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the social network system of Lindsay, Morgenstern, Gerace and Nasirifard, a ratings module configured to provide a set of user interface elements in the webpage defining the view of the wall to enable the viewing entity to rate the posting as taught by Huang because it would facilitate interaction in the social networking system (Huang, P[0031]).
Claim 5: The combination of Lindsay, Morgenstern, Gerace, Nasirifard and Huang discloses the claimed invention as applied to claim 4 above. Huang further teaches the set of user interface elements in the webpage defining the view of the wall to enable the viewing entity to rate the posting comprise a positive rating user interface element and a negative rating user interface element (see P[0031]).
Claims 8 and 9: The combination of Lindsay, Morgenstern, Gerace and Nasirifard discloses the claimed invention as applied to claim 1 above. Morgenstern teaches the privacy level associated with the posting, and an association between the viewing entity, the receiving entity, and the transmitting entity (see P[0078]). Lindsay, Morgenstern, Gerace and Nasirifard do not expressly disclose the following limitations but Huang teaches providing an alert to the transmitting entity when the posting is viewed by the viewing entity; providing an alert to the receiving entity when the posting is viewed by the viewing entity (see P[0031]: This response is a new event associated with a user about which the user could receive a notification. As used herein, the phrase "a new event associated with a user" includes any type of action that can occur with regard to a user about which the user can receive a notification. Thus, an "event" or a "new event" includes interactions of other users (e.g., friends of the user) with the user himself or with content posted by the user. A new event associated with a user A can include a response/comment or interaction (including indications of likes /dislikes) by a user B on any of the following: photos, videos, or other content posted by the user A, status updates for the user A, the user A's wall, homepage, or profile, or any other interaction with content provided by the first user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the social network system of Lindsay, Morgenstern, Gerace and Nasirifard providing an alerts to a transmitting and receiving entity when the posting is viewed by the viewing entity as taught by Huang because it would “encourage communication and interactions within a social network” (Huang, P[0003]).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 under the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629